Citation Nr: 1213471	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to the service-connected appendectomy scar.

2.  Entitlement to a compensable disability rating for the service-connected appendectomy scar.  

3.  Entitlement to a compensable disability rating for the service-connected right inguinal hernia repair scar, prior to November 20, 2009.

4.  Entitlement to a disability rating in excess of 10 percent for the service-connected right inguinal hernia repair scar, from November 20, 2009.

5.  Entitlement to service connection for a gastrointestinal disorder, specifically gastroesophageal reflux disease (GERD) and intestinal blockage.

6.  Entitlement to service connection for pernicious anemia, including as secondary to the service-connected appendectomy scar.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from February 1943 until December 1945.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied compensable evaluations for both the service-connected appendectomy scar and right inguinal hernia repair scar.  The RO also denied service connection for diabetes mellitus, constipation/intestinal blockage, and pernicious anemia. 

This matter was previously before the Board in June 2009 and was remanded for additional development.

The Board notes that in his September 2005 claim, the Veteran claimed that he had constipation due to his medical problems in service.  In the July 2006 rating decision, the RO initially characterized the Veteran's claim as for service connection for constipation/intestinal blockage.  In the February 2007 statement of the case, the RO recharacterized the issue as for service connection for constipation/intestinal blockage secondary to the service-connected appendectomy scar.   In the June 2009 remand, the Board more broadly characterized the issue as for a gastrointestinal disorder.  In a November 2010 rating decision, the Appeals Management Center (AMC) granted service connection for a ventral hernia (claimed as a gastrointestinal disorder) and characterized that grant as a full grant of the gastrointestinal disorder claim.  As will be further discussed in the Remand portion of this decision, the Board finds that the AMC's grant of service connection for a ventral hernia was not a full grant of the Veteran's original claim for constipation/intestinal blockage.  As such, the Veteran's claim is characterized as indicated on the cover sheet of this decision and is still before the Board.

In the July 2006 rating decision, the AMC also granted a 10 percent disability rating as a combined rating for both the appendectomy scar and the inguinal hernia repair scar, from November 20, 2009.  Although the AMC treated the two separate scars as the same disability for rating purposes, the Board notes that the scars were granted service connection at different times for two separate disorders that occurred during service.  Since the Veteran received service connection for each scar, they have been treated as separate disorders since his original grants of service connection.  As such, for the sake of clarity, the Board will continue to characterize the appendectomy scar and inguinal hernia repair scar as separate disabilities.  

As the AMC appears to have granted a compensable rating based on the November 2009 VA examiner's finding a painful scar, the Board finds that the AMC must have been referencing the right inguinal hernia repair scar.  The Veteran reported that service-connected scar to be painful and the November 2009 VA examiner found it to be painful on examination.  Although the Veteran had also made other reports of pain for his other scars, the VA examiner did not report pain on physical examination for those scars, including the appendectomy scar.  Thus, the scars are characterized as indicated on the cover sheet, as two separate disabilities, with the right inguinal hernia repair scar having a 10 percent disability rating, from November 20, 2009, and the appendectomy scar having a noncompensable rating.  The Board notes that although the characterization of those disabilities has changed from the one provided by the AMC, the Veteran is not prejudiced by that change as it does not alter the actual 10 percent disability rating granted by the AMC.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than a March 2006 letter from VA providing notice consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a gastrointestinal disorder, specifically including GERD and intestinal blockage, and for pernicious anemia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran's diabetes mellitus is related to his active duty service or his service-connected appendectomy scar.  

2.  The service-connected appendectomy scar is not of an area exceeding 6 square inches (39 sq. cm), is not painful and is not manifested by functional impairment. 

3.  Prior to November 20, 2009, the service-connected right inguinal hernia repair scar is not of an area exceeding 6 square inches (39 sq. cm), is not painful and is not manifested by functional impairment.

4.  From November 20, 2009, the service-connected right inguinal hernia repair scars are painful, but less than three in number; they involve an area less than 6 square inches (39 sq. cm), and are not manifested by functional impairment.   
  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus, including as secondary to service-connected appendectomy scar, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).

2.  The criteria for a compensable evaluation for the service-connected appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2010).

3.  Prior to November 20, 2009, the criteria for a compensable evaluation for the service-connected right inguinal hernia repair scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2010).

4.  From November 20, 2009, the criteria for an evaluation in excess of 10 percent for the service-connected right inguinal hernia repair scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2010).
  
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the service connection claim and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA also informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
Although the April 2006 letter did not include notice that a secondary service connection claim would require a current disorder and that was either caused or aggravated by a service-connected disability, the RO informed the Veteran of that information in the July 2006 rating decision.  Additionally, in the May 2009 appellant's brief, the Veteran, through his representative, demonstrated actual knowledge of the requirements to support a claim for service connection on a secondary basis.  As such, the Board finds that the Veteran was not prejudiced by the lack sufficient notice regarding the secondary service connection claim in the April 2006 letter.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, the RO sent a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) in April 2006, prior to the initial RO decision that is the subject of this appeal.  Through the letter, VA informed the Veteran that the evidence must support a worsening of his disabilities to substantiate the claims.  VA also informed him of its duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  

Additionally, per the June 2009 Board remand instructions, the AMC associated with the claims file notice consistent with the findings Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), before that matter was overturned by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

Moreover, with respect to the Dingess requirements, the Veteran received notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  

In addition, the Veteran received notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in March 2006.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records.  Additionally, per the June 2009 Board remand instructions, the AMC associated with the claims file additional VA medical records and the private medical records that the Veteran requested that the RO obtain for him.  The Veteran has not indicated that there exist any records of  VA or private medical treatment relative to this claim that are not already in the claims file.  The Veteran also received the VA examinations directed by the Board remand.  Most recently, the Veteran received a VA examination for his diabetes mellitus claim in July 2011, with an addendum added in December 2011.  The Veteran also received multiple VA examinations for his claimed scars, most recently in July 2011.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Diabetes Mellitus Service Connection Claim

The Veteran contends that he developed diabetes mellitus due to service, possibly due to his service-connected appendectomy scar.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including diabetes mellitus, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran's service treatment records are silent as to any diagnoses of diabetes mellitus.  Indeed, the Veteran has not claimed that his diabetes mellitus developed in service.  

The first medical evidence of record documenting a diagnosis of diabetes mellitus is a May 1998 private blood test report, by Dr. C.S., from several decades following the Veteran's December 1945 separation from service.  The subsequent private medical records generally document continued treatment for diabetes mellitus, but do not provide any medical opinions as to the etiology of the disorder.

The Veteran received a VA examination for diabetes mellitus in November 2009, wherein the VA examiner reviewed the claims file.  The Veteran reported that he did not know when his diabetes mellitus started, but that he had sugar in his urine in 1941, prior to his military service, and that he had been given a sugar tester 12 years previously.  That VA examiner diagnosed the Veteran with diabetes mellitus and opined that it was not due to service.  

In a December 2011 VA examination addendum, a different VA examiner also found that it was less likely than not that the Veteran's currently diagnosed diabetes mellitus developed secondary to his in service appendicitis.  He then clarified that the events leading up to the disorder from service were several years apart and that he could not imagine any medical basis for connecting the separate events.

The Board concludes that service connection for diabetes mellitus is not warranted. Service connection on a direct basis is not warranted because the Veteran's disorder first manifested after more than several decades following his service. There are no medical opinions of record supporting the Veteran's claim.  Furthermore, December 2011 VA examiner that drafted the addendum found that it was not related to the Veteran's in service appendicitis, partially based on the fact that the development of diabetes mellitus occurred several years following service.

The Board finds that service connection for diabetes mellitus on a secondary basis is also not warranted.  As previously noted, the December 2011 VA examiner specifically found the Veteran's diabetes mellitus to be unrelated to service, including as secondary to the in service appendicitis, which would presumably also include the residuals of the appendicitis, including the service-connected scar.  The examiner was clear that he could think of no medical basis for connecting the separate events, especially considering the time separation between service and the development of diabetes mellitus.

The Board notes that the Veteran has contended that his disease is related to his service, including his service-connected appendectomy scar. As a layperson, the Veteran does not possess the necessary knowledge of medical principles to make such a determination, and his assertions, standing alone, are not probative as to the etiology of his current medical condition. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). A veteran is competent to provide evidence to establish when he notices symptomatology beginning where symptoms are capable of lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran, however, does not contend that his symptoms manifested in service (or in the decades thereafter) with continuity after service. 

Additionally, although the Veteran did claim during his November 2009 VA examination that he had sugar in his urine prior to service, such a finding would have been no more than a laboratory finding demonstrated by examinations and is not in and of itself, a disability. See 61 Fed. Reg. 20,445 (May 7, 1996).  The Board also notes that in an October 1979, a VA examiner found the Veteran's urine to be negative for glucose, indicating that if such a finding had been present prior to service, it was not consistently present in the years following service.  

The weight of the credible and probative evidence demonstrates that the Veteran's diabetes mellitus first manifested several decades following his discharge from service and that the disorder is not related to any aspect of service, including the in service appendicitis and its residuals.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Service connection for diabetes mellitus, including as secondary to the service-connected appendectomy scar, is denied.

Increased Rating Claims

The appellant contends that his right inguinal hernia repair scar is more severe than indicated by the noncompensable rating granted him prior to November 20, 2009 and the 10 percent disability rating granted from November 20, 2009.  He also contends that his appendectomy scar is more severe than indicated by his noncompensable disability rating. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Specific Rating Criteria

The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008, after the Veteran's claim was received in September 2005.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008, or if the Veteran has requested review under the new regulations. See 73 Fed. Reg. 54708 (September 23, 2008).  In the present case, however, the AMC considered the October 2008 revisions in the November 2010 rating decision.  As such, it effectively found that the Veteran requested review under the October 2008 revisions, and both the October 2008 criteria and the criteria in effect when his claim was received in September 2005 will be considered in the present matter.

In effect at the time of the 2005 claim, under Diagnostic Code 7801, a 10 percent evaluation is warranted for scars, other than to the head, face, or neck, which are deep, cause limited motion, or cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation requires scar(s) that cover an area or areas exceeding 12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  A Note after that section indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7802, scars, other than to the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent disability evaluation.  A note after the Diagnostic Code defined a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).

Alternatively, a 10 percent evaluation may be assigned for superficial unstable scars under Diagnostic Code 7803 or for superficial scars that are painful on examination under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2005).  A note after Diagnostic Code 7803 defined an unstable scar as one where there is a frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  Diagnostic Code 7805 also indicates that other scars, including linear ones) should be evaluated under 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  Consideration could also be given under Diagnostic Code 7805 if the scar was shown to produce limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

Starting October 23, 2008, a 10 percent rating is warranted for one or two scars that are unstable or painful. Higher ratings are warranted for more than two such scars. 38 C.F.R. § 4.118, Diagnostic Code 7804.  Additionally, under Diagnostic Code 7808, other scars (including linear scars) and other effects of scars will be evaluated based on any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804, under an appropriate diagnostic code.

The Board notes that Diagnostic Codes 7800-7804 do not apply to the present claim as they refer to either the head, face, or neck or nonlinear scars. 

Factual Background

The Veteran's VA medical records and private medical records generally do not document any complaints of, or treatment for, either the appendectomy scar or inguinal hernia repair scar.

The Veteran received a VA examination in June 2006.  The VA examiner noted that the Veteran had two scars from the appendix surgeries and bilateral herioraphhies on the abdomen.  The examiner noted that the hernia scars are approximately eight centimeters long and at 45 degrees from horizontal in the inguinal folds.  The examiner also noted that the appendix scar was approximately seven cm long and horizontal in the right lower quadrant.  The examiner found the scars to be non tender and found no incisional hernia.

The Veteran received another VA examination in November 2009, which included a claims file review.  The November 2009 VA examiner found the service-connected right hernia scar to have been caused by surgery.  The examiner measured it to be 0.3 cm in width and 6 cm in length, with no signs of skin breakdown.  The examiner found it to be deep, with no inflammation, edema, keloid formation, or other disabling effects.  The Veteran reported that it caused him pain.

The November 2009 VA examiner also noted a left inguinal hernia repair scar, from a post-service surgery.  The examiner found it to be 0.3 c wide and 6.0 cm long.  The examiner found the scar to be deep and painful, but to have no sign signs of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  Although the examiner noted that that scar was due to a post-service hernia surgery, he also diagnosed it as an incisional scar of the right inguinal hernia.  

The November 2009 VA examiner also noted surgery scar due to a ruptured appendix, with no skin breakdown over it, though the Veteran reported pain. The examiner found the scar to be 0.3 cm wide and 6 cm long and deep, but to have no inflammation, edema, keloid formation or other disabling effects.  

The November 2009 VA examiner also found that the scars did not affect the Veteran's usual daily activities.  

The Veteran received another VA examination in July 2011, which did not include a claims file review.  The VA examiner noted that the Veteran's appendectomy scar had no skin breakdown and that the Veteran did not report any pain.  The examiner found the scar to have a maximum width of 0.5 cm and maximum length of 6.0 cm.  The examiner found the scar to not be painful and not to have signs of breakdown.  Although the scar was deep, the examiner found no inflammation, edema, keloid formation, or other disabling effects and diagnosed it as a residual of surgery.  

The July 2011 VA examiner noted that the Veteran's second scar to be of the lower right paramedian area.  The examiner found no skin breakdown and no pain.  The examiner found the scar to have a maximum width of 0.5 cm and maximum length of 6.0 cm.  The examiner found the scar to not be painful and not to have signs of breakdown.  Although the scar was deep, the examiner found no inflammation, edema, keloid formation, or other disabling effects and diagnosed it as a residual of surgery.  The Board notes that the second scar developed in 1944 prior to the appendectomy and is thus deemed part of the right inguinal hernia repair scar.

The July 2011 VA examiner similarly noted that the Veteran's third scar, this one clearly a right inguinal hernia repair scar, did not have skin breakdown and that the Veteran did not report any pain.  The examiner found the scar to have a maximum width of 0.5 cm and maximum length of 9.0 cm.  The examiner found the scar not to be painful and not to have signs of breakdown.  Although the scar was deep, the examiner found no inflammation, edema, keloid formation, or other disabling effects and diagnosed it as a residual of surgery.  

The examiner found the service-connected scars to have no significant effects on the Veteran's occupation or his usual daily activities.

Appendectomy Scar

As previously noted, the Veteran contends that his appendectomy scar is more severe than indicated by his noncompensable disability rating.  The Board concludes that a compensable rating for the appendectomy scar is not warranted.  

A compensable disability rating would not be warranted under the rating criteria in effect prior to October 23, 2008.  The Veteran's appendectomy scar does not cover an area or areas exceeding 6 square inches (39 sq. cm.) for a compensable rating under Diagnostic Code 7801(2005) or  Diagnostic Code 7802 (2005).  The July 2011 VA examiner made the longest measurement for width, which was 0.5 cm.  The June 2006 VA examiner provided the longest length measurement of 7 cm.  The Veteran's appendectomy scar does not meet the criteria for a compensable disability rating based on area.  

The appendectomy scar also does not warrant a compensable disability rating under Diagnostic Code 7803 or 7804 (2005).  As previously noted, an unstable scar is one where there is a frequent loss of covering over the skin.  No VA examiner has found the Veteran's scars to be unstable or found superficial scars.  Additionally, the Veteran repeatedly denied skin breakdown, including in the November 2009 and July 2011 VA examinations.

The June 2006 and November 2009 VA examinations also did not include findings of pain on examination.  The June 2006 VA examination did not find the scar to be tender at all.  Although the July 2011 VA examiner noted that the Veteran reported a history of painful scar, he did not make such a finding on physical examination of it, though he had made such a finding on examining the Veteran's non-service-connected left hernia scar.  The July 2011 VA examiner also specifically found the scar to not be painful, and the Veteran denied pain at that time.  Thus, none of the medical evidence shows that the Veteran had a painful scar on examination.  Additionally, the majority of the evidence demonstrates that the Veteran denied pain over the appendectomy scar.

A compensable disability rating would also not be warranted under the rating criteria that came into effect on October 23, 2008.  The June 2006 VA examination did not find the scar to be tender at all.  Additionally, although the November 2009 VA examiner noted that the Veteran complained of pain during his medical history, the VA examiner did not find pain on physical examination.  Furthermore, the July 2011 VA examiner noted that the Veteran denied pain for his appendectomy scar and specifically found it to not be painful on physical examination.  The majority of the record thus does not support a compensable disability rating for a painful scar under either Diagnostic Code 7804 (2005) or Diagnostic Code 7804 (2008) for a painful scar.  

The Veteran has also not claimed (and the record does not document) any limitation of function.  Indeed, none of the VA examiners, reported findings of functional limitation.  Although the June 2006 VA examiner did not provide an opinion on functional limitation, the November 2009 and July 2011 VA examiners found no functional limitation.  As such, a compensable rating for an appendectomy scar on that basis is also not warranted.

Right Inguinal Hernia Repair Scar: Prior to November 20, 2009  

The Veteran contends that his right inguinal hernia repair scar is more severe than indicated by his noncompensable disability rating afforded for the period prior to November 20, 2009.

The Board notes that the November 2009 VA examiner noted a left inguinal hernia repair scar, from a post-service surgery.  Although the examiner noted that that scar was due to a post-service hernia surgery, he also diagnosed it as an incisional scar of the right inguinal hernia.  The record is thus unclear on whether the service-connected right inguinal hernia repair scar includes consideration of two scars.  The Board also notes that although the Veteran is not service-connected for a left inguinal hernia repair scar, the July 2011 VA examiner noted two different right inguinal hernia repair scars.

In the original November 1969 rating decision, the RO only granted service connection for a right inguinal hernia repair scar.  Giving the Veteran the benefit of the doubt, however, the Board deems both scars to be part of the service-connected right inguinal hernia repair scar.

A compensable disability rating is not warranted under the rating criteria in effect prior to October 23, 2008.  The Veteran's right inguinal hernia repair scar does not cover an area or areas exceeding 6 square inches (39 sq. cm.) for a compensable rating under Diagnostic Code 7801(2005) or  Diagnostic Code 7802 (2005).  The June 2006 VA examiner did not provide a width, but found the scars to be approximately 8 cm long.  Later VA examinations provided a maximum measured width of 0.5 cm.  Thus, those repair scars do not meet the criteria for a compensable disability rating based on area.  

The right inguinal hernia repair scars also do not warrant a compensable disability rating under Diagnostic Code 7803 or 7804 (2005) as the record does not document findings of superficial unstable scars or superficial scars that are painful on examination.  As previously noted, an unstable scar is one where there is a frequent loss of covering over the skin.  No VA examiner has found the Veteran's scars to be unstable and the Veteran has not made such a claim.  

The June 2006 VA examination also did not include findings of pain on examination.  The June 2006 VA examination did not find any scars to be tender.   Thus, none of the medical evidence shows that the Veteran had a painful scar on examination 

A compensable disability rating would also not be warranted under the rating criteria that came into effect on October 23, 2008.  The preponderance of the evidence shows that the right inguinal hernia repair scars were not painful. The June 2006 VA examination did not find the scar to be tender at all and the Veteran has not made claims of pain. The evidence of the record during the period prior to November 20, 2009, thus does not support a compensable disability rating for a painful scar under either Diagnostic Code 7804 (2005) or Diagnostic Code 7804 (2008) for a painful scar.  

The Veteran has also not claimed and the record does not document any limitation of function.  Indeed, none of the VA examiners, reported findings of functional limitation.  As such, a compensable rating on that basis is also not warranted during this period.

Right Inguinal Hernia Repair Scar: From November 20, 2009 

By way of a November 2010 rating action, the AMC granted a 10 percent disability rating from November 20, 2009 (the date of the VA examination), under Diagnostic Code 7804 (2008) for a painful scar.  The Board concludes that a disability rating in excess of 10 percent for the right inguinal hernia repair scar is not warranted during the period from November 20, 2009.  

Under the criteria in effect when the Veteran filed his claim, a disability rating in excess of 10 percent is not warranted.  Between the November 2009 and July 2011 VA examinations, the VA examiners generally found the Veteran's scars to measure at most 9 cm in length and 0.5 cm in width.  Such measurements do not cover an area or areas exceeding 12 square inches (77 sq. cm.) for a compensable rating under Diagnostic Code 7801(2005) or  Diagnostic Code 7802 (2005).  

Under Diagnostic Code 7803 or 7804 (2005), 10 percent was the maximum rating possible under either of those codes.  As such, a disability rating in excess of 10 percent would not be possible.  

A disability rating in excess of 10 percent would also not be warranted under the rating criteria that came into effect on October 23, 2008.  The July 2011 VA examination only noted two right inguinal hernia repair scars and even then the Veteran denied pain and the examiner found no pain.  The Veteran does not have three or more unstable or painful scars for a disability rating in excess of 10 percent under Diagnostic Code 7804 (2008).   

Additionally, the Veteran has also not claimed and the record does not document any limitation of function.  The November 2009 VA examiner found the scars to have no effect on the Veteran's usual daily activities.  The July 2011 VA examiner similarly found the scars to have no significant effect on occupation or any effects on usual daily activities.  A rating in excess of 10 percent for this period is not in order.

Extraschedular Consideration

Finally, none of the service-connected scars warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the rating criteria are not inadequate.  Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  The Board also finds that no exceptional or unusual factors are in evidence.     

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claims for increased ratings for his appendectomy scar and right inguinal hernia repair scar are denied.  


ORDER

Service connection for diabetes mellitus, including as secondary to the service-connected appendectomy scar, is denied.

A compensable evaluation for the service-connected appendectomy scar is denied.  

A compensable evaluation for the service-connected right inguinal hernia repair scars, during the period prior to November 20, 2009, is denied.  

An evaluation in excess of 10 percent for the service-connected right inguinal hernia repair scars, during the period from November 20, 2009, is denied.


REMAND

The Veteran contends that he has a gastrointestinal disorder, claimed as constipation or intestinal blockage due to service.  As noted in the introduction portion of this decision, the Board has found the AMC's grant of service connection for a ventral hernia, in the July 2006 rating decision, to have not been a full grant of the Veteran's original claim for service connection for a gastrointestinal disorder and that the claim continues to be on appeal.  For the sake of clarity, the Board has recharacterized the claim as for service connection for a gastrointestinal disorder, specifically GERD and intestinal blockage.  Additionally, the Veteran has previously claimed to have pernicious anemia due to service, possibly as secondary to his in-service appendicitis or specifically due to his service-connected appendectomy scar.   

Following the July 2006 rating decision, the AMC obtained a VA examination in July 2011 for miscellaneous digestive conditions.  That VA examiner found that it was less likely as not that the Veteran's gastrointestinal disorder (GERD/episode of apparent bowel obstruction) was related to the Veteran's in-service appendicitis.

The Board finds this evidence to be pertinent to the gastrointestinal disorder claim on appeal.  Therefore, this additional evidence must be considered by the RO/AMC before further appellate review may be undertaken for the gastrointestinal disorder. See 38 C.F.R. §§ 19.31, 19.37, 20.1304. 

The Board further notes that with regard to the pernicious anemia claim, the AMC obtained a VA examination in July 2011.  The VA examiner provided a medical opinion as to cause of the Veteran's pernicious anemia and found it to be associated with a B12 deficiency and chronic GERD.  

Given that the outcome of the GERD claim is relevant to the outcome of the anemia claim, the two claims appear to be inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board also notes that although the July 2011 miscellaneous digestive conditions VA examiner provided a medical opinion on whether the Veteran's gastrointestinal disorder developed in service, the VA examiner did not review the claims file and did not consider the Veteran's report (in his April 2007 VA form 9) that he did not have intestinal problems until after his in-service appendicitis.  As such, an addendum is necessary to provide the July 2011 VA examiner an opportunity to review the claims file and consider the lay evidence of record regarding the Veteran's claim.  If the July 2011 VA examiner is not available, a new VA examination should be provided to the Veteran.  

Additionally, the July 2011 anemia VA examiner found the Veteran's anemia to be due to GERD and a B12 deficiency.  The VA examiner, however, did not provide a medical opinion to address whether the Veteran's B12 deficiency was related to service.  As such, the RO/AMC should request that the July 2011 anemia VA examiner provide an addendum to clarify whether the Veteran's anemia is etiologically related to service, including whether the reported B12 deficiency is related to service.  If the July 2011 VA examiner is unavailable, the RO/AMC should obtain a new medical opinion as to the etiology of the claimed pernicious anemia.

The Board also notes that the last VA medical records associated with the claims file were from October 2010 and that the record indicates that the Veteran receives continuing treatment from VA. An attempt should be made to obtain copies of any records of pertinent VA medical treatment not already associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC shall request and obtain copies of any pertinent VA medical records not already associated with the claims file, including records from October 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  Upon completion of the above, the RO/AMC should request that the July 2011 gastrointestinal disorders VA examiner provide an addendum to his VA examination.  The VA examiner should opine as to whether there is an etiological relationship between the Veteran's claimed gastrointestinal disorder (specifically GERD and/or intestinal blockage) and any aspect of his service, including his in-service appendicitis, and his service-connected appendectomy scar.  The VA examiner should also clarify whether either the Veteran's GERD or intestinal blockage is etiologically related to service.  

The RO/AMC should provide the VA examiner the claims file and a copy of this remand.  The VA examiner should provide a reasoned rationale on how he reached his opinion and consider all the evidence of record, including the Veteran's lay statements.

If the July 2011 gastrointestinal disorder VA examiner is unavailable, the RO/AMC should arrange for a new VA examination to determine whether there is an etiological relationship between the Veteran's claimed gastrointestinal disorder, specifically GERD and intestinal blockage, and his service or his service-connected appendectomy scar.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have gastrointestinal disorder, specifically GERD and/or intestinal blockage?  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed gastrointestinal disorder, including GERD and/or  intestinal blockage, has been caused by the Veteran's service, including the in-service appendicitis?

c)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed gastrointestinal disorder, specifically GERD and intestinal blockage, has been caused or aggravated by the Veteran's service-connected appendectomy scar?

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  Upon completion of the above, the RO/AMC should request that the July 2011 anemia VA examiner provide an addendum to his VA examination.  The VA examiner should opine as to whether there is an etiological relationship between the Veteran's claimed pernicious anemia and his service, including his service-connected appendectomy scar.  The VA examiner should also clarify whether the Veteran's B12 deficiency is etiologically related to service.  

The RO/AMC should provide the VA examiner the claims file and a copy of this remand.  The VA examiner should provide a reasoned rationale on how he/she reached his opinion.

If the July 2011 VA examiner is unavailable, the RO/AMC should arrange for a new VA examination to determine whether there is an etiological relationship between the Veteran's claimed pernicious anemia and his service, including his service-connected appendectomy scar.  

Based on prior examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have pernicious anemia?  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed anemia disorder has been caused by the Veteran's service?

If the VA examiner identifies the cause of the anemia, such as a B12 deficiency, the examiner should also opine if that cause is at least as likely as not (50% probability or greater) etiologically related to service.

c)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed anemia disorder has been caused by the Veteran's service-connected appendectomy scar?

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  When the development requested has been completed, the remanded claims shall again be readjudicated by the RO/AMC on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


